Consolidation Services, Inc. UNAUDITED CONDENSED COMBINED PRO FORMA STATEMENT OF OPERATIONS Consolidation LeeCo Services Development Pro-Forma Inc, LLC Adjusted For the Six Months Ended June 30, 2008 Combined Totals Adjustments Combined Totals REVENUES Sales revenue $ - $ - $ - $ - $ - Other revenue - Total Revenues - COST OF SALES - GROSS PROFIT - OPERATING EXPENSES General and administrative 95,551 4,219 99,770 - 99,770 Depreciation and amortization - Total Costs and Expenses 95,551 4,219 99,770 - 99,770 OPERATING LOSS (95,551 ) (4,219 ) (99,770 ) - (99,770 ) OTHER INCOME (EXPENSE) Interest expense - Other income - Total Other Income (Expense) - NET LOSS $ (95,551 ) $ (4,219 ) $ (99,770 ) $ - $ (99,770 ) Consolidation Services, Inc. UNAUDITED CONDENSED COMBINED PRO FORMA STATEMENT OF OPERATIONS Consolidation LeeCo Services Development Pro-Forma Inc, LLC Adjusted For the Year Ended December 31, 2007 Combined Totals Adjustments Combined Totals REVENUES Sales revenue $ - $ - $ - $ - $ - Other revenue - Total Revenues - COST OF SALES - GROSS PROFIT - OPERATING EXPENSES General and administrative 176,517 22,865 199,382 - 199,382 Depreciation and amortization - Total Costs and Expenses 176,517 22,865 199,382 - 199,382 OPERATING LOSS (176,517 ) (22,865 ) (199,382 ) - (199,382 ) OTHER INCOME (EXPENSE) Interest expense - Other income - Total Other Income (Expense) - NET LOSS $ (176,517 ) $ (22,865 ) $ (199,382 ) $ - $ (199,382 )
